F I L E D
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                  UNITED STATES CO URT O F APPEALS
                                                                March 16, 2007
                                 TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                 Clerk of Court

PU BLIC SER VIC E C OM PA N Y OF
C OLO RA D O ,

      Plaintiff - Counter-Defendant -
      Appellee,

v.                                                  No. 06-1187
                                         (D.C. No. 1:04-CV -1828-RB -CB S)
BO AR D O F COU NTY                                  (D . Colo.)
C OM M ISSIO N ER S O F SA N
M IGUEL COUNTY, State of
Colorado; ELAINE FISH ER, San
M iguel County Commissioner in her
official capacity; ART GOODTIM ES,
San M iguel County Commissioner in
his official capacity; V ER NO N
EBERT, San M iguel County
Commissioner in his official capacity;
THE SAN M IGU EL COUN TY
PLANNING DEPA RTM ENT, State of
Colorado; M ICHAEL ROZYCKI, San
M iguel County Planning Director, in
his official capacity,

      Defendants - Appellees,

PATHFIND ER DEVELO PM ENT,
IN C.,

      Defendant - Counter-Claimant -
      Appellee,

W ILLARD F. JAN KE,

      Intervenor - A ppellant.
                           OR DER AND JUDGM ENT *


Before BR ISC OE, HOL LOW AY, and LUCERO, Circuit Judges.


      W illard F. Janke appeals the district court’s denial of his motion to

intervene in Pub. Serv. Co. of Colo. v. Bd. of County Comm’rs, No. 04-RB-1828

(D. Colo. Sept. 2, 2004). Because we determined that case is moot, we remanded

with instructions to dismiss. Pub. Serv. Co. of C olo. v. Bd. of C ounty Comm’rs,

Nos. 05-1295 & 05-1321 (10th Cir. 2007). Accordingly, Janke’s appeal is

D ISM ISSE D as moot.



                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec.
1, 2006) and 10th Cir. R. 32.1 (eff. Jan. 1, 2007).

                                         -2-